 Case 2:19-cr-00313-SVW Document 237 Filed 07/09/21 Page 1 of 6 Page ID #:1601




 1   CUAUHTEMOC ORTEGA (Bar No. 257443)
     Federal Public Defender
 2   DAVID I. WASSERMAN (Bar, No. 275987)
     (E-Mail: David_Wasserman@fd.org)
 3   LISA SHINAR LABARRE (Bar No. 246429)
     (E-Mail: Lisa_Labarre@fd.org)
 4   Deputy Federal Public Defenders
     321 East 2nd Street
 5   Los Angeles, CA 90012
     Telephone: (213) 894-2854
 6   Facsimile: (213) 894-0081
 7   Attorneys for Defendant
     MARK DOMINGO
 8
 9                            UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11                                  WESTERN DIVISION
12
     UNITED STATES OF AMERICA,                      Case No. CR 19-313-SVW
13
                 Plaintiff,                         MR. DOMINGO’S BRIEF RE: HIS
14                                                  ONLINE STATEMENTS AND
           v.                                       MILITARY CONDUCT
15
     MARK DOMINGO,
16
                 Defendant.
17
18
19         Defendant Mark Domingo, by and through his attorneys of record, David I.
20   Wasserman and Lisa Shinar LaBarre, hereby files this brief regarding Mr. Domingo’s
21   online statements and his military conduct pursuant to the Court’s July 6, 2021, Order.
22   Dkt. 231.
23                                         Respectfully submitted,
24                                         CUAUHTEMOC ORTEGA
                                           Federal Public Defender
25
26   DATED: July 9, 2021                By /s/ David I. Wasserman
                                          DAVID I. WASSERMAN
27                                        LISA SHINAR LABARRE
                                          Deputy Federal Public Defenders
28
                                                1
 Case 2:19-cr-00313-SVW Document 237 Filed 07/09/21 Page 2 of 6 Page ID #:1602




 1                                    I. INTRODUCTION
 2         The government’s request to admit Mr. Domingo’s online statements regarding
 3   an IED should be denied for three reasons. First, the statement was made after the CHS
 4   raised the idea of using an IED in the United States with Mr. Domingo. Second, the
 5   statement itself is one of fact, rather than ambition. And third, the statement is vague
 6   and misleading. For these reasons, the Court should exclude the statement as lacking in
 7   probative value under Fed. R. Evid. 401 and as prohibited under Fed. R. Evid. 403.
 8           II. STATEMENT OF FACTS AND PROCEDURAL HISTORY
 9         In the government’s opposition to Mr. Domingo’s motion to exclude graphically
10   violent conduct, the government cites a message posted in a chat group by Mr.
11   Domingo on April 1, 2019. See Dkt. 85 at 4-5. Specifically, the government alleges
12   that in response to Mr. Domingo posting an ISIS video,
13         “[A] member of the [group chat] who appears to be a Jihadi fighter in the
           Philippines responded with a quote regarding the need to spread Islam and
14         stated “there is no room for weaknesses or inactivity or sitting back with
           those who remain behind.” Defendant replied, “you’re an inspiration to
15         me. Do Philippine police . . . patrol your area.” The fighter replied that
           Philippine police had left the area “because [they] will get IED striked or
16         gun/machete attacked.” Defendant replied, “interesting. . . an ied here. . .
           would do so much damage.”
17
18   Id. The Court excluded the video from evidence under Rule 403, but because the
19   government did not move to admit the statement itself, the Court did not rule on its
20   admissibility. See Dkt. 193 at 5 (granting and denying in part Mr. Domingo’s motion
21   to exclude). In light of the government’s comments at the July 6, 2021, status
22   conference, the Court ordered the parties to brief whether Mr. Domingo’s statement
23   that “an ied here . . . would do so much damage” is admissible to rebut Mr. Domingo’s
24   entrapment defense and, if admissible, what effect that admission should have on the
25   government’s proffered military evidence. See Dkt. 231.
26   //
27   //
28   //
                                                   2
 Case 2:19-cr-00313-SVW Document 237 Filed 07/09/21 Page 3 of 6 Page ID #:1603




 1                                           III. LAW
 2           Evidence is relevant if: (a) it has any tendency to make a fact more or less
 3   probable than it would be without the evidence; and (b) the fact is of consequence in
 4   determining the action. Fed. R. Evid. 401. Rule 403 of the Federal Rules of Evidence
 5   excludes even relevant evidence if its probative value is substantially outweighed by a
 6   danger of one or more of the following: unfair prejudice, confusing the issues,
 7   misleading the jury, undue delay, wasting time, or needlessly presenting cumulative
 8   evidence. Fed. R. Evid. 403; United States v. Curtin, 489 F.3d 935, 963 (9th Cir.
 9   2007). This Court has broad discretion under Rule 403 to exclude admissible evidence
10   to avoid delay, waste of time, and needlessly presenting cumulative evidence. See
11   United States v. Hooton, 662 F.2d 628, 636 (9th Cir. 1981) (trial court properly
12   exercised his authority to prevent needless presentation of marginally relevant
13   cumulative evidence); see also Wilson v. Maricopa County, No. CV-04- 2873 PHX-
14   DGC, 2007 WL 686726, at *13 (D. Ariz. Mar. 2, 2007) (excluding evidence under Rule
15   403 regardless of its admissibility where “[t]he case would devolve into a series of
16   mini-trials concerning the relevancy and outcome of these other cases, resulting in an
17   unnecessarily lengthy trial for the parties, the Court, and the jury”).
18                                      IV. ARGUMENT
19   A.    Because the proffered statement (1) came after the CHS raised using an
20         IED with Mr. Domingo, (2) is a statement of fact - not ambition, and (3)
21         is vague and confusing, the Court should exclude the statement under
22         Rules 401 and 403.
23         First, the government is wrong that Mr. Domingo’s online statement preceded his
24   interactions with the CHS. Mr. Domingo’s online statement occurred on April 1, 2021.
25   On March 18, 2021, while Mr. Domingo and the informant were driving around Los
26   Angeles plotting an attack using firearms, the CHS raises the possibility of using an
27   IED. Specifically, after Mr. Domingo talks about how crime scene investigations of
28   firearms offenses are not as effective as portrayed on television, the CHS says “Or I
                                                    3
 Case 2:19-cr-00313-SVW Document 237 Filed 07/09/21 Page 4 of 6 Page ID #:1604




 1   can. . . like the brother I’m talking to you about. . . He make. . . he used to make IEDs.”
 2   Mr. Domingo responds, “that’s even better.” USAO_009254. Again - this
 3   conversation occurs before the government’s proffered online statement. Hence, the
 4   probative value the government assigns to the statement due to its timing is non-
 5   existent.
 6         Second, the statement “interesting. . . an ied here. . . would do soo much
 7   damage” is a statement of fact, not ambition. The statement does not suggest that Mr.
 8   Domingo is talking using an IED in the United States to commit an attack. Rather, it is
 9   an observation that if an IED were used in the United States it would cause damage.
10   This is the equivalent of saying that “if a weapon is used against a person, the person
11   will get hurt.” That it was a statement of fact, rather than of ambition, is corroborated
12   both by Mr. Domingo’s initial plan to use firearms during an attack in the United
13   States, as well as his visit to the informant’s apartment on April 19, 2019 (after the
14   statement), with an AK-47 - not an IED. As the government concedes, it was the
15   informant who raised the idea of using an IED. And even after the IED idea was
16   raised, Mr. Domingo continued to discuss and plot an attack using firearms.
17         Third, the statement is vague and potentially misleading. The complete colloquy
18   between Mr. Domingo and the alleged Jihadi reads:
19         DOMINGO: “do philippine police”
           JIHADI: “I been do so much dawah lately my brain hurts from Kaffireen
20
           haha”
21         DOMINGO: “patrol your area”
           JIHADI: “They once did same as the army but now none of them here
22
           because will get IED striked or gun/machete attacked”
23         DOMINGO: “interesting… an ied here”
           JIHADI: “have you ever seen a VIBED going off with your own eyes”
24
           DOMINGO: “would do soo much damage”
25         JIHADI: “Detonate motobike or parked cars as VBIED”
26         DOMINGO: “[image posted by Mr. Domingo]”
           JIHADI “Recently we did one as an abandoned motorbike at a MNLF
27         checkpoint”
28         DOMINGO: “here”

                                                   4
 Case 2:19-cr-00313-SVW Document 237 Filed 07/09/21 Page 5 of 6 Page ID #:1605




 1         JIHADI: “We use now instead of C4 charges the bigger blast RDC or
           SEMTEX”
 2
           DOMINGO: “w my ak”
 3
 4         Mr. Domingo’s statement can be read two ways, either as (1) “interesting. . . an
 5   ied here. . . would do soo much damage” or (2) “would do soo much damage. . . here. .
 6   . w my ak.” The former means, at most, that Mr. Domingo discussed what would
 7   happen if an IED were used in the United States; the latter is consistent with evidence
 8   indicating that Mr. Domino wanted to use a firearm in the United States to commit an
 9   attack. But neither interpretation is probative of Mr. Domingo’s intent to use an IED
10   during an attack in the United States. As such, the evidence is not probative under Rule
11   401 and, because of the vague and potentially misleading nature of the statement,
12   should be excluded under Rule 403.
13   B.    The military conduct-evidence should be excluded as its probative value
14         is non-existent in light of the proffered statement, and its cumulative
15         nature and unfair prejudice is amplified.
16         Although the Court should deny the government’s request to admit Mr.
17   Domingo’s military conduct independent of its decision regarding the statement in this
18   brief, were the Court inclined to indulge the government’s effort to admit the statement,
19   then the case to exclude Mr. Domingo’s military conduct becomes even stronger and
20   the Court should affirm its earlier ruling excluding the evidence. See Dkt. 193 at 3.
21         The government’s argument for admitting the statement in this brief is that it
22   evinces a predisposition to use an IED during the instant offense due to the timing of
23   the statement and the context in which it was made (i.e., online while discussing
24   terrorism in the United States at or near the time of the instant offense). Assuming
25   arguendo that the Court agrees, then this evidence is far more probative than Mr.
26   Domingo’s threats against his platoon-mates with a grenade or the training he received
27   to identify (rather than make) IEDs over eight years ago. The substance of the
28
                                                  5
 Case 2:19-cr-00313-SVW Document 237 Filed 07/09/21 Page 6 of 6 Page ID #:1606




 1   government’s proffer regarding Mr. Domingo’s military conduct has already been
 2   rejected by this Court as irrelevant, cumulative, a waste of time, confusing, and
 3   substantially more prejudicial than probative. If the Court admits the statement
 4   outlined in this brief, the reasons for exclusion of Mr. Domingo’s military conduct are
 5   amplified. As such, the Court should deny the government’s motion regarding his
 6   military conduct. See United States v. Ramirez-Robles, 386 F.3d 1234, 1243 (9th Cir.
 7   2004) (“Where the probative value is slight, moderate prejudice is unacceptable”); see
 8   also Dkt. 216 (noting Mr. Domingo’s need to call several witnesses to impeach D.R.’s
 9   testimony about Mr. Domingo’s conduct in the military).
10                                    V. CONCLUSION
11         Based on the foregoing, the Court should exclude the proffered statements.
12
                                            CUAUHTEMOC ORTEGA
13                                          Federal Public Defender
14
     DATED: July 9, 2021                 By /s/ David I. Wasserman
15                                         DAVID I. WASSERMAN
                                           LISA SHINAR LABARRE
16                                         Deputy Federal Public Defenders
17
18
19
20
21
22
23
24
25
26
27
28
                                                  6
